DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-12, 14-17, 19, and 21 have been amended changing the scope and contents of the claim. 
Claims 26-27 have been newly added.
Claims 20 and 22-25 have been cancelled.
Applicant’s amendment filed May 13, 2022 overcomes the following objection/rejection(s) from the last Office Action of February 10, 2022:
Objections to the specification for minor informalities 
Objections to the claims for minor informalities
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 101
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and its dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-13, 21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0060512 to Sorenson et al. (hereinafter Sorenson), and further in view of EP 3379488 (hereinafter EP ‘488).
Regarding independent claim 1, Sorenson discloses an apparatus, comprising:
processing circuitry communicatively couplable to an ultrasound imaging device (Paragraph 0092, “Note that some or all of the components as shown hardware, or a combination thereof. For example, such components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor ( not shown ) to carry out the processes or operations described throughout this application . Alternatively , such components can be implemented as executable code programmed or embedded into dedicated hardware such as an integrated circuit ( e . g . , an application specific IC or ASIC ) , a GPU ( Graphics Processing Unit ) , a digital signal processor ( DSP ) , or a field programmable gate array ( FPGA ) , or similar , which can be programmable gate array ( FPGA ) , or similar , which can be accessed via a corresponding driver and/or operating system from an application;” paragraph 0078, “According to another scenario , for example , a PACS server or CT , MRI , ultrasound , X - ray , or other imaging modality or information system can send studies to a first engine of the e – suite) and configured to:
receive ultrasound imaging data from the ultrasound imaging device (paragraph 0078, “According to another scenario , for example , a PACS server or CT , MRI , ultrasound , X - ray , or other imaging modality or information system can send studies to a first engine of the e – suite”);
automatically calculate a prediction of a collective opinion of a group of individuals regarding ultrasound imaging data and/or an output based on the ultrasound imaging data (Abstract, “Image processing engines detect , confirm or verify findings by physicians or other engines , where the engines operate as peer reviewers;” Figure 4A – input of medical images, to the processing, and further outputting results based on the input imaging data; paragraph 0078, “After the first engine processes the studies , the output of findings from the first engine can be sent to a second engine and a third engine can be sent to a second engine and a third engine”) by electronically processing the ultrasound imaging data and/or the output based on the ultrasound imaging data using a statistical model (paragraph 0027, “The image processing engines can work independently or in combination with one another when evoked or enabled on a multi - sided platform which utilizes machine learning , deep learning and deterministic statistical methods ( engines ) running on medical image data , medical metadata and other patient and procedure related content to achieve improved cohorts of images and information that have a higher or lower pre - test probability or confidence of having a specific targeted finding confirmed by the physician or clinician .”).
Sorenson fails to explicitly disclose as further recited, however EP ‘488 further discloses display, via a graphical user interface (GUI) (paragraph 0052, “According to an embodiment, the medical image displaying apparatus 100 may provide a graphical user interface (GUI). The graphical user interface (GUI) may receive a portion or the entirety of a user input for selecting an object (for example, an object of interest, a region of interest, or a point of interest) from the medical image or a user input for controlling display of the medical image.”), the ultrasound imaging data with the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data (paragraph 0138, “A display 160 displays the generated ultrasound image. The display 160 may display not only an ultrasound image, but also various pieces of information processed by the ultrasound diagnosis apparatus 100 on a screen image via a graphical user interface (GUI). In addition, the ultrasound diagnosis apparatus 100may include two or more displays 160 according to embodiments.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of EP ‘488 in order to effectively diagnose and treat patients, by accurately and efficiently providing medical information to a patient’s treatment team (paragraph 0003).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding a segmentation of the ultrasound imaging data (Paragraph 0033, “Findings can include but are not limited to … segmentations , overlays … and any other values commonly viewed;” Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as … organ identification and segmentation”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a fraction of the group of individuals who would agree that a segmentation automatically performed based on one or more images was performed correctly.
However, Sorenson discloses confirming and denying findings between a physician and an engine where the engine is set up as a peer review system (abstract). Further, being that there is a loop within the system (in that each time the physicians use the engine the data is stored and updates the engines) the engine is inherently based upon other physician opinions (abstract, “prospectively “ learn ” from the feedback when these images are reviewed by the physicians during diagnostic interpretation”). Finally, one such finding that can be determined by the engine is a segmentation (paragraph 0033), and thus since the segmentation engine would be based on prior agreed segmentations, it would be obvious to one of ordinary skill in the art to use Sorenson to predict an accurate segmentation (in which the group prior would agree with).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination fails to explicitly disclose when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the imaging data, to calculate a prediction of the fraction of a group of individuals who would believe that a given pixel in an image is within a segmented region.
However, Sorenson discloses performing segmentations on the image (Paragraph 0033, “Findings can include but are not limited to derived images, contours , segmentations , overlays , numbers , similarities , quantities and any other values commonly viewed , measured , derived or found in enterprise electronic health records systems , picture archiving and communications systems , content management systems , peer review systems , laboratory systems and / or advanced visualization systems .”). Further, as seen in Figure 11, the report includes what the engine name was, and the known finding versus the engine finding. Thus, a known finding would be understood as the ground truth that other physicians have agreed to. With that said, it would be obvious to one of ordinary skill in the art at the time of the claimed invention to perform segmentations in which the engine and the physicians agree on a pixel belonging to a segmentation.
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to generate a segmentation mask where a value of a property of each pixel in the segmentation mask is proportional to a prediction of a fraction of the group of individuals who would believe that a corresponding pixel in an image is inside a segmented region.
However, Sorenson does disclose performing segmentations on the image (Paragraph 0033, “Findings can include but are not limited to derived images, contours , segmentations , overlays , numbers , similarities , quantities and any other values commonly viewed , measured , derived or found in enterprise electronic health records systems , picture archiving and communications systems , content management systems , peer review systems , laboratory systems and / or advanced visualization systems .”), and thus if the entire group were to agree with the segmentation (i.e. trained off a ground truth) then the segmentation output would be proportional to the group opinion. Thus, it would be obvious to one of ordinary skill in the art at the time of the claimed invention to perform segmentations which are proportional to the prediction of the group in order to output an accurate segmentation.
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to display the segmentation mask (Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as , for example …, organ identification and segmentation;” Paragraph 0033, “Findings can include but are not limited to derived images , contours , segmentations , overlays , … , peer review systems , laboratory systems and / or advanced visualization systems;” paragraph 0061, Flagging can include displaying the actual finding( s ) , or derived summary indication utilizing a combination of findings “”).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured to overlay the segmentation mask on the image (Paragraph 0033, “Findings can include but are not limited to derived images , contours , segmentations , overlays , … , peer review systems , laboratory systems and / or advanced visualization systems;” segmentations and overlays are read as overlaying a segmentation to the image).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured to automatically calculate and display the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data as the imaging data in real-time as the imaging data is collected (The loop within Figure 6B can be seen to be iterative so that data is output while further data is input).
Regarding dependent claim 26, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is contained within a portable device (paragraph 0049, “Client devices 101 - 102 can be a desktop , laptop , mobile device , workstation , etc”).
Regarding dependent claim 27, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the portable device is a smartphone or a tablet (paragraph 0049, “Client devices 101 - 102 can be a desktop , laptop , mobile device , workstation , etc;” ‘mobile device’ is read as a smartphone; NOTE: tablet was not analyzed because it is an alternative)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson further in view of EP ‘488, and further in view of U.S. Patent No. 7,599,534 to Krishnan (hereinafter Krishnan).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sorenson and EP ‘488 in the combination fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding usability of ultrasound imaging data.
 However, Krishnan discloses wherein the processing circuitry is configured, when automatically calculating the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data,  to calculate a prediction of a collective opinion of a group of individuals regarding usability of ultrasound imaging data (Figure 1, element 17-3, “other interpretation tool(s);” column 7, line 5, “can implement one more other interpretation tools (17-3) for processing patient data (image data and/or non-image data);” one such further interpretation tool could be the usability of an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krishnan in order to enable fast and efficient screening, evaluation, and/or diagnosis of potential medical conditions of the subject patient (abstract).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, the combination of Sorenson and EP ‘488 fails to explicitly disclose as further recited.
However Krishnan  discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding a measurement performed based on the ultrasound imaging data (abstract, “CAD (computer-aided decision) Support systems, methods and tools are provided for automated decision Support for screening, evaluating, and/or diagnosing medial conditions;” column 6, line 62, “The diagnosis/classification module (17-2) implements methods for processing image data for detected regions of interest to evaluate, diagnose or otherwise classify abnormal anatomical structures (lesions) such as colonic polyps, aneurisms or lung nodules;” column 9, line 57, “Thereafter, the findings/results of each CAD analysis for the user/CAD-detected regions of interest are presented in an integrated manner for review by the user (step 25)” automatically predicting the classification of the object of interest, is read as predicting a measurement based on the imaging data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krishnan in order to enable fast and efficient screening, evaluation, and/or diagnosis of potential medical conditions of the subject patient (abstract).

Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson further in view of EP ‘488, and further in view of U.S. Patent No. 7,458,936 to Zhou et al. (hereinafter Zhou).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination discloses wherein the processing circuitry is configured, when automatically calculating the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data,  to calculate a prediction of a group of individuals who would classify the ultrasound imaging data as clinically usable (abstract, “Image processing engines detect , confirm or verify findings by physicians or other engines, where the engines operate as peer reviewers;” figure 5, element 502 contains a variety of image processing engines, in which one could be the usability of the image).
Sorenson and EP ‘488 in the combination as a whole fails to explicitly disclose as further recited, however Zhou discloses calculate a prediction of a fraction of the group of individuals who would classify the ultrasound imaging data as clinically usable (see Sorenson for classifying the data as clinically usable; Zhou predict what a group of individuals would classify data as, Figure 7, “probabilities;” abstract, “The probability values, distance values and absolute value feature sensitivity scores are outputted to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou in order to create a computer system which can assist in decisions regarding patient diagnosis and further testing (column 1, lines 20-24).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Zhou in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to display the fraction (Figure 7, “disease probability” report, column 8, line 65, “the probability of DCM 702 is indicated as 0.635 and the probability of non-DCM 704 is indicated as 0.365.” ).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Zhou in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to display:
a frame having a first end and a second end (the frame is read as the range between 0 and 1, and the first end is 0, and the second end is 1); and
a marker within the frame (Figure 7; the marker is read as the black bar in element 702);
such that a distance from the first end of the frame to the marker divided by the distance from the first end to the second of the marker is approximately equal to the fraction (the distance of the black bard within 702 is proportional to the probability of the disease state based upon ground truths).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, the combination of Sorenson and EP ‘488 fails to explicitly disclose as further recited.
However, Zhou discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to display the fraction (Figure 7, elements 702 and 704, the probabilities that the patient in question has DCM or non-DCM; 0.635 is read as a fraction out of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou in order to create a computer system which can assist in decisions regarding patient diagnosis and further testing (column 1, lines 20-24).
Regarding dependent claim 9, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
	 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson further in view of EP ‘488, and further in view of U.S. Publication No. 2015/0235242 (hereinafter Labriola).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Sorenson and EP ‘488 in the combination fails to explicitly disclose when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a distribution of measurement values that would be manually calculated based on the ultrasound imaging data by the group of individuals.
Additionally, Labriola discloses when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to calculate a prediction of a distribution of measurement values that would be manually calculated based on the ultrasound imaging data by the group of individuals (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates;” the distribution of the opinions of the public are read as the average, low and high values at future dates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labriola in order to synthesize data from a variety of inputs, and further output the public or group opinion (abstract).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Labriola in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to graphically display the distribution (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates;” the distribution of the opinions of the public are read as the average, low and high values at future dates).
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Sorenson and EP ‘488 in the combination fails to explicitly disclose as further recited. However, Labriola  discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to predict an approximation of a distribution of measurement values of the ultrasound imaging data that would result from a manual calculation process (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labriola in order to synthesize data from a variety of inputs, and further output the public or group opinion (abstract).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the approximation comprises a mean, a standard deviation, a confidence interval, and/or a percentile (Paragraph 0090, “The tracking module 211 can track the engine data”… “data on features of the images in the studies including , but not limited to , wall thickness , texture , slope , measurements , density , heterogeneity , standard deviation of a range of voxels , or any combination thereof;” further the features are not limited to the aforementioned values, thus it would be obvious to incorporate other metrics to be calculated).
Regarding dependent claim 19, the rejection of claim 17 is incorporated herein. Additionally, Labriola in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the ultrasound imaging data and/or the output based on the ultrasound imaging data, to display the approximation (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/SAMAH A BEG/Primary Examiner, Art Unit 2668